Case 21-80092-BSK          Doc 15    Filed 04/30/21 Entered 04/30/21 21:30:28               Desc Main
                                    Document      Page 1 of 1


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEBRASKA

                                                    )
                                                    )     Chapter 11
 In re:                                             )
                                                    )     Case No. BK 21-80092-BSK
 SUMMIT HOTELS, LLC                                 )
                                                    )
                          Debtor.                   )
                                                    )
                                                    )


                              OBJECTION TO MOTION FOR RELIEF

        COMES NOW Summit Hotel, LLC, and: (i) objects to the Motion for Relief filed by FNBC; (ii)
requests that the Court hold a hearing on the same.

Respectfully submitted.

                                                                SUMMIT HOTELS, LLC

                                                                By: Patrick R. Turner
                                                                Patrick R. Turner (#23461)
                                                                Turner Legal Group, LLC
                                                                139 S. 144th Street, #665
                                                                Omaha, NE 68010
                                                                Tel No. 402-690-3675
                                                                pturner@turnerlegalomaha.com
                                                                Counsel for Debtor.


                                    CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing document was served by electronic filing
utilizing the Court's CM/ECF system which gave notification electronically upon all parties of record in
this case on this 30th day of April.

                                                        /s/ Patrick R. Turner
                                                        Patrick R. Turner
